Citation Nr: 0534175	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from May 1964 to May 1967. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In March 2004 the Board remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A December 2000 statement of the veteran reveals that he 
reported receiving treatment at the VA medical center in 
Lexington, Kentucky from 1989 to the present.  A review of 
the claims file shows that the RO has obtained records from 
that facility from May 1999 to October 2004.  Additional VA 
medical records need to be obtained.

In the March 2004 remand, the Board noted that the RO had not 
requested morning reports during the period when the veteran 
was reportedly absent from the base where he was stationed 
because of psychiatric symptomatology.  The veteran 
identified his unit in his July 2001 notice of disagreement.  
An attempt to obtain morning reports has not been made.  
Also, in that remand, the Board requested that the RO clarify 
whether the veteran still wanted a hearing before a Decision 
Review Officer.  A March 2004 letter to the veteran reflects 
that the AMC, instead, requested that the veteran clarify 
whether he still wanted a Board hearing.

Moreover, subsequent to the remand, the record shows that the 
veteran is receiving Social Security disability benefits.  
Records from the Social Security Administration need to be 
obtained.  Additionally, at the March 2004 VA examination, 
the veteran reported additional private treatment in the 
1960s.  An attempt to obtain private medical records should 
be made.  The March 2004 VA examiner rendered an opinion 
which requires further clarification.  Specifically, the 
examiner indicated that the veteran's depressive symptoms 
began in active service, but opined that his mood disorder 
was not caused by active service.  An additional medical 
opinion regarding whether the current disability began in 
active service is necessary and the examiner should also 
state the basis for his or her opinion, e.g., service medical 
records, history reported by the veteran, etc.

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should ask the veteran whether 
he still desires a hearing at the RO 
before a Decision Review Officer.  If the 
veteran still wants a hearing, he should 
be scheduled for one.

2.  The RO should obtain all medical 
records from the VA medical center in 
Lexington, Kentucky, from 1989 to May 
1999 and from October 2004 to the 
present.

3.  The RO should contact the Social 
Security Administration and obtain all 
decisions and medical records pertaining 
to claims for Social Security disability 
benefits filed by the veteran.

4.  The RO should obtain all medical 
records from the Fort Hamilton-Hughes 
Memorial Hospital Center in Hamilton, 
Ohio, for treatment of psychiatric 
symptomatology during the 1960s and from 
Dr. Stevens in Hamilton, Ohio, for 
treatment of psychiatric symptomatology 
during the 1960s and 1970s.

5.  The RO should ask the veteran to 
provide specific or approximate dates 
during active service when he was ordered 
to stay at home because of psychiatric 
symptomatology.

6.  The RO should contact the service 
department and obtain the veteran's 
service personnel records.  The RO should 
request that the service department 
search the morning reports of the 
headquarters and headquarters company, 
1st Battalion United States Army Infantry 
Center Troop Command (USAICTC) 3rd United 
States Army for the period from May 1966 
to May 1967 to determine if the veteran 
was absent from his unit during that time 
period.  If the veteran provides more 
specific information about when he was 
absent from his unit, the RO can request 
the service department to do a search of 
the morning reports for the veteran's 
unit for a narrower time period.

7.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination for his psychiatric 
disability.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should be comprehensive 
and include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached. 

The examiner should provide an opinion as 
to the likelihood (likely, unlikely, at 
least as likely as not)that the veteran's 
current psychiatric disorder began in 
active service as opposed to some other 
time and should state the basis for his 
or her opinion, e.g., service medical 
records, other medical records in the 
file, history reported by the veteran, 
etc.  (The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a particular time of onset of a disorder 
as it is to find against it.)

8.  The RO must notify the veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

9.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

